Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The RCE is accepted.
The previous election is noted and carries over to the new claim set. However, the broad teachings of the references apply to any catalyst regardless of its identity.
 
Claims 37-44 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. 9528059, in view of Yamamoto 6306360 and taken with Quinones 20120238790.
Schmidt teaches, especially in col. 3 and 9-11, Ce/V oxides, as well as Mg-Al spinel. Also present may be silica-alumina. See catalyst B. Col. 9 teaches overlapping particle sizes which can be made by co-precipitation.
Yamamoto teaches, especially in table 5, that an as-made (milling time of zero) co-precipitated Mg-alumina has/can have a particle size of 59.5 microns. Yamamoto indicates that milling can be done to achieve a large variety of particle sizes, rendering the selection of size obvious. 
 As to the sieving, it is obvious to remove undesirable materials; Quinones para 12. In so far as the disclosure of Schmidt represents selection from a list of options, such selection is obvious to create an effective catalyst.

Claims 37-44 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt 9528059 taken with Quinones 20120238790 and optionally Pfeiffer 4756886.
Schmidt teaches, especially in col. 3 and 9-11, Ce/V oxides, as well as Mg-Al spinel. Also present may be silica-alumina. See catalyst B. Col. 9 teaches desired particle sizes. The examiner takes Official Notice that the particular catalysts elected is old and known. Schmidt does not teach sieving.
Quinones teaches, especially in para. 5, 8 and 16, sieving to remove particles smaller than 20 microns to 100 microns. Pfeifer teaches, especially in fig. 6 and col. 5, removing undesired particles of the claimed sizes in a FCCU process.
. 
 
Claims 37-45 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo 4790982 taken with Quinones 20120238790 and optionally Pfeiffer 4756886.
Yoo teaches, especially in col. 5, catalysts of overlapping size. Yoo does not teach sieving. Quinones and Pfeiffer (above) teach sieving to create the desired particle sizes. Collecting a relatively uniform size material is an obvious expedient to provide predictable particle flow.  For claim 42, the additives can be discrete entities, and thus may be of a suitable size based upon their relative resistance to attrition in-situ, which may differ from the particles of differing composition; see Yoo col. 7.

  Claims 37-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No 10093866.
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter. The present claims do not preclude spray drying and the patent claims are not limited to any technique or size range. The examiner takes Official Notice that sieving is old and known to collect desired fractions. Collecting a relatively uniform size material is an obvious expedient to provide predictable particle flow.

Claims 37-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No 9901916.
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter. The present claims do not preclude air classifying and the patent claims are not limited to size range. The examiner takes Official Notice that sieving is old and 
 
Claims 37-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No 9393556.
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter. The present claims do not preclude spray drying and the patent claims are not limited to size range. The examiner takes Official Notice that sieving is old and known to collect desired fractions. The overlapping range of sizes renders the claims obvious. Collecting a relatively uniform size material is an obvious expedient to provide predictable particle flow.
  
 Applicant's arguments filed 3/3/21 have been fully considered but they are not persuasive.
The references recite removing various fractions for various reasons, sieving being the easiest method to remove undesired particles by size. Given that the total range of particle sizes is 80 (100-20) microns, a FWHM of 60 or less would actually include extremely broad distributions of particles, and does not in any way require narrow particle size distribution. No unexpected results are established.



/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736